STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 11, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
BRENDA WORLEY,                                                                OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0349	 (BOR Appeal No. 2046297)
                   (Claim No. 2010125822)

PRO CAREERS, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Brenda Worley, by Reginald D. Henry, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Pro Careers, Inc., by Steven K.
Wellman, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 17, 2012, in
which the Board affirmed an August 17, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s January 27, 2011,
decision denying the request to add concussion with no loss of consciousness, post-concussion
syndrome, and alteration of consciousness as compensable components of the claim. The Court
has carefully reviewed the records, written arguments, and appendices contained in the briefs,
and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Worley worked as a certified nursing assistant for Pro Careers, Inc. On November
26, 2008, while she was picking up a prescription for a patient at the pharmacy, she tripped over
a traffic barrier in the parking lot and fell. She hit her right arm and head on the ground. She
suffered several injuries including receiving a small laceration to her forehead above her left
eyebrow. But her primary complaints were of neck pain, right elbow pain, and left knee pain.
Her claim was held compensable for contusion of the face, contusion of the elbow, a non­
                                                1
displaced fracture of the elbow, a contusion of the left knee, and a cervical strain. Within a few
months of the injury, Ms. Worley began seeing Dr. Merva for her treatment. She began
complaining of memory loss and speaking problems. She also complained of headaches. Dr.
Merva’s impression was that she received a closed head injury when she fell in the parking lot
and he also found signs and symptoms of a concussion. But Dr. Merva performed an
electroencephalogram (EEG) to measure Ms. Worley’s brain activity and the tests results came
back normal. Ms. Worley’s claim was then submitted to the clinical psychologist, William
Brezinski, M.A., who believed that Ms. Worley was not fully engaged in the evaluation process.
Mr. Brezinski also found that Ms. Worley’s symptoms were not related to a neuropsychological
injury. Mr. Brezinski found that Ms. Worley’s description of the accident and the medical
records in the case were not consistent with any serious neuropsychologically significant head
injury. Ms. Worley’s claim was then submitted to Dr. Clayman who found that the records
showed no signs of intracranial bleeding or a concussion. He also noted that the emergency room
records following the injury made no mention of any psychological issues. Dr. Clayman found
that Ms. Worley’s symptoms were not substantiated by the medical evidence in the record and
that it was not reasonable to believe that she suffered any injury to her brain. Dr. Merva then
submitted an updated diagnosis form that included Ms. Worley’s head injury and memory loss.
On January 27, 2011, the claims administrator denied the request to add concussion with no loss
of consciousness, post-concussion syndrome, and alteration of consciousness as compensable
conditions of the claim. The Office of Judges affirmed the claims administrator’s decision on
August 17, 2011. The Board of Review then affirmed the Order of the Office of Judges on
February 17, 2012, leading Ms. Worley to appeal.

        The Office of Judges concluded that there was no evidence that Ms. Worley suffered a
neuropsychological brain injury as a result of her compensable November 26, 2008, fall. The
Office of Judges found that the evidence of record did not substantiate a conclusion that she
sustained a concussion, post-concussion syndrome, and alteration of consciousness. The Office
of Judges found that the only evidence that Ms. Worley suffered a brain injury is her statements
to Dr. Merva. The Office of Judges found that there was no objective evidence indicating that
she had suffered any brain injury. The Office of Judges noted that Mr. Brezinski had found no
evidence of an organic brain injury and Dr. Clayman had found no evidence of any
neuropsychological injury. The Board of Review adopted the findings of the Office of Judges
and affirmed its Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Worley has not demonstrated that she has sustained a neuropsychological brain
injury which caused a concussion, post-concussion syndrome, and alteration of consciousness.
Ms. Worley has also not established a causal connection between the requested conditions and
her compensable injury. Although Ms. Worley has complained of memory loss and headaches,
these subjective complaints are insufficient to justify adding the requested conditions when the
objective medical evidence in the record shows no signs that she sustained a brain injury as a
result of her compensable fall.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
                                                2
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                    Affirmed.

ISSUED: December 11, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                              3